DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-7, 11 and 16) in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that the inventions share technical features.  This is not found persuasive because groups I and II require a technical feature of a closure, where the closure is not a special technical feature, as it does not make a contribution over the prior art.  The reference Erdie (Fig. 1) discloses a closure.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-7, 11 and 16 are objected to because of the following informalities:  
In claim 1 on line 7 “aperture when a retention surface defined” should read – aperture, when a retention surface, defined-. 
In claim 11 on lines 6-7 “aperture when a retention surface defined” should read – aperture, when a retention surface, defined-.
In claim 16 on line 6 “aperture when a retention surface defined” should read – aperture, when a retention surface, defined-.
 Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 11 and 16 the prior art discloses the claim in part.  However, the prior art does not disclose the structure of the retention projection, as claimed, in light of the other claim limitations.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736